On November 11, 1989, the Defendant was sentenced to ten (10 years for Sexual Assault, to be served consecutively with Cause No. 7642; and the Court recommends placement in the Intensive Treatment Unit in the Sexual Offender Program; plus credit for 123 days served.
On April 23, 1990, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*23DATED this 23rd day of April, 1990.
The Defendant was present and was represented by Steve Fletcher, of the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence originally imposed be unanimously affirmed. But in addition, a provision will be added that the Defendant not be eligible for parole until he has successfully completed the sex offender program at Montana State Prison.
The reason for the decision is based upon Rule 17 of the Rules of the Sentence Review Division and the presumption of the validity of the District Court Judgment.